                Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA

        UNITED STATES OF AMERICA

                        v.                                  ELECTRONIC CRIMI AL COMPLAINT


          JOSHUA DAVID HUSTON                              cAsE NUMBER=      tq-o'-{30 4vn.r-Cbi-rcr-c~

      I, the undersigned complainant, state under oath that the follow ing is true and correct to the best
of my knowledge and belief:

                                               COUNTl

      On or about October 17, 2019, in Mohave County, in the District of Arizona, the
defendant, JOSHUA DAVID HUSTO , did willfully and knowingly steal and purloin a 2016
Ford F350 pickup truck and its contents, with a valu e exceeding $1,000.00, which was property
and goods of the United States, in violation of 18 U.S.C. § 641.

                                               COUNT2

       On or about October 17, 2019, in the Lake Mead ational ~ecreation Arca, an area within
the special maritime and territorial jurisdiction of the United States, and elsewhere, in Mohave
County, in the District of Arizona, the defendant, JOSHUA DAVID HUSTO1 , was the dri ver of
a motor vehicle and did willfully flee and attempt to elude pursuing official law enforcement
vehicles(s), that is National Park Service law enforcement rangers and other law enforcement
officers, who were attempting to conduct a traffic stop on the vehicle the defendant was driving,
while the law enforcement rangers and other law enforcement officers were operating official
marked law enforcement vehicles with their emergency lights and sirens operating, in violation of
Title 18, United States Code, Sections 7 & 13 and Arizona Revised tatutes, Sectio ns 28-622.01 ,
13-702(D), & 13-801 (A).

                                               COUNT3

       On or about October 17, 2019, in Mohave County, in the District of Arizona , the
defendant, JOSHUA DA YID HUSTON, did knowingly , intentionally, recklessl y, and forcibly
assault, resist, oppose, impede, intimidate, and interfere with      ational Park Service Law
Enforcement Ranger Cody Lloyd, a person designated under Title 18, United States Code,
Section 1114 as a federal officer at that time, while Ranger Cody Lloyd was engaged in and on
account of the performance of his official duties, in violation of Title 18, United States Code,
Section lll{a)(l).
               Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 2 of 11




                                             COU~T 4

       On or about October 17, 2019, in the Lake Mead ational Recreation Area, an area within
the jurisdiction of the National Park Service, in Mohave County, in the District of A r izona, the
defendant, JOSHUA DAVID HUSTON, di d operate and drive a motor vehicle in reckless
disregard for the safety of persons and property, in violation of Title 36, Code of Federal
Regulations, Sections 1.3 & 4.2(b) and Arizona Revised Statutes, Section 28-693(A).


                                             COUNT 5

       On or about October 17, 2019, in the Lake Mead National Recreation Area, an area within
the jurisdiction of the Nation a l Park Service, in Mo h ave County, in the District of Arizona, th e
defendant, JOSHUA DAVID HUSTON, did unlawfully operate a motor vehicle on a public
highway and road in a park area w h en the defendant's privi lege to drive a motor vehicle was
suspended, in violation of Title 36, C ode of Fed eral Regulations, Section s 1.3 & 4.2 and Arizona
Revised Statutes, Section 28-3473(A).


     I further state that I am a sworn Special Agent with the National Park Service, and th at this
Complaint is based on the fo llowing fact s: See attached Affidavit incorporated herein.

Continued on an attachment sheet and made a pa11 hereof:   [8:1 Yes         O         No


REVIEWED BY: Is AUSA Paul V. Steams

_K_ Pursuant to 28 U.S.C. § 1746(2), I declare
    that the foregoing is true and coJTect.

Marshall Anderson, Special Agent, NPS                       , ! .·•( 11./v,.,<-11:)
                                                            ;f/(·
                                                           ' ~ -- - -- ~ - -- - - - - -
                                                                                            f{_,(10.(u.1   't
Complainant's Name and Title                                 Complainant' s Signature Date


_X__ Sworn by Telephone




10/18/2019 at 5:05 pm                                      Flaos tafl Ari zo na
Date/Time                                                  City and State



Camille D. Bibles, U.S. Magistrate Judge
Name & Title of Judici al Office                           Signature of Judicial Office r


                                                  2
           Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 3 of 11




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF ARlZO A

               ELECTRONICALLY SUBMITTED AFFIDAVIT

      I, NPS Special Agent Marshall C. Anderson, state the following under oath:

      I.      I am a Special Agent (SA) with the National Park Service (NPS) ,

United States Department of the Interior. I am presently assigned to the Southwest

Field Office, duty stationed at the Tucson Resident Agency. I have been employed

as a federal law enforcement officer since 2005. I have worked in the role of

Special Agent and as a U .S. Park Ranger in Wyoming, South Dakota, and Arizona.

I possess a Bachelor of Science degree in Emergency Administration and Planning

from the University of North Texas. I have received training at the Federal Law

Enforcement Training Center, completing the Land Management Po li ce Training

Program and the Depa1tment of the Interior Crimi nal Investigator Training

Program.

      2.      The information contained in this affi davit is based on your affiant's

investigation and knowledge, as we ll as infonnation derived fro m reports and

interviews of the law enforcement officers and/or witnesses including those named

herein. In particular, your affiant spoke with and/or obtained infom1ation from

NPS Special Agents Brian Lake and Betsy Smith and NPS Rangers Cody Lloyd

and W. Schlesinger. Additionally, your affiant reviewed a dash cam video from

Ranger Lloyd NPS patrol vehicl e. Because this affidavit is made fo r the limi ted
           Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 4 of 11




purpose of establishing probable cause, you r affiant has not li sted every fact known

concerning this investigation.

                                       Introduction

      3.     This case involves numerous federal violations that were committed

by Joshua David HUSTO            (HUSTON) at the Lake Mead National Recreation

Area ("LMNRA") in the District of Ari zona on or about October 17, 2019. In

shoti, HUSTO      stole a F350 pickup truck from the LMNRA.           When an NPS

ranger attempted to stop him, HUSTON fled and attempted to el ude numerous

NPS rangers and state law enforcement officers. The chase occun-ed both inside

and outside of the LMNRA. During the chase, HUSTON drove in a reckless and

dangerous fashion , and he drove at a NPS Ranger who believed 1-IUSTON was

trying to strike him.   Additionally, HUSTON 's driver's license privileges were

suspended at the time of the incident/pursuit, which lasted for more than two hours.

                           Investigation/Probable Cause

      4.      On or about October 17 , 20 I 9, at approximately 0947 hours, United

States Park Ranger (USPR) W. Schles inger overheard a        PS employee, identified

by his initials of "PR," transmit via radio that hi s government owned maintenance

truck had been stolen from his work location at the Pearce Ferry boat ramp, which

is an area within the jurisdictional boundaries of the LMNRA near Meadvi ew,

Arizona.



                                           2
           Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 5 of 11




      5.      The vehicle that was sto len is a white 201 6 Ford F-25 0 heavy-duty

pickup truck. The truck had a large wate r tank in its bed, and there was work

equipment in and/or attached to the tru ck. This truck is owned by the National

Park Service, which is part of the United States Depa1iment of the Interior. This

vehicle also has "US Governm ent" li cense plates. An Internet search shows the

current value of such a truck is at least $30,000. This style of truck, with the

additional water tank and work equipment affixed, is a common configuratio n for

NPS maintenance vehicles at LM RA and is easily recogniza ble to NPS

employees.

      6.      During an interv iew with PR, he stated he was in full     PS uniform

when he exited his trnck to check a res t station before cleaning.           He was

approximately three to four fee t fro m the open driver's side door when an

individual walked out from brush and toward the vehi cle. PR described the subject

as a white male, tan skin, and dirty in appearance. PR reported that the subject had

dark hair and eyes, stood approxi mately 5' 10", and we ighed approximately 180

pounds.     As the subj ect entered the tmck, PR shouted, "You ' re goi ng to jail."

However, this did not deter the subject fro m driving away. PR did not observe any

other individuals with the subj ect or any oth er individuals get into the truck other

than the subject.

      7.      While respondin g to the Mcadvicw area, US PR Schlesinger observed

a NPS maintenance vehicle traveling northbound on US93 near mile marker 35 in

                                          3
             Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 6 of 11




the State of Arizona. USPR Schlesinger made a U-turn and began to follow this

vehicle in an attempt to verify that it was the stolen NPS truck . At about mile

marker 27, USPR Schlesinger caught up to the NPS truck and observed it to be

traveling at approximately 90 miles per hour in a posted 65 mile per hour zone.

The vehicle had a US Go vernment license plate, a large water ta nk in the bed, and

it matched the description of the stolen   PS truck.

      8.       USPR Schlesinger continued to follow the NPS truck while

coordinating other law enforcement resources. He did not attempt to initiate a

vehicle stop at this time and was following at a distance.

      9.       At or near mil e marker 19, traffic slowed due to road construction.

USPR Schlesinger observed the NPS truck dri ve on the emergency shou lder to

pass a semi-truck and trailer.

      10.      As the NPS truck approac hed the Wil low Beach access road at or near

mile marker 14, it made a U-tum and headed southbound. During th is maneuver,

both the NPS truck and USPR Schlesinger were traveling at slow speeds. USPR

Schlesinger was able to visually observe the driver. The dri ver of th     PS truck

was not in an NPS uniform, and US PR Schlesinger did not recognize him as an

NPS employee.       USPR Schlesinger later confirmed the individual he saw was

HUSTON.

       11.     USPR Schl esinger continued to follow the NPS truck southbound. At

approximately mile marker 17 on US93, US PR Sch lesinger activated his vehicle's

                                           4
             Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 7 of 11



emergency lights and siren in an attempt to perform a traffic stop on the sto len

NPS truck. The NPS truck did not yield or stop, and it continued southbound at

approximately 90 miles per hour while being pur ued by law enforcement officers.

      12 .     As the pursuit approached the Temple Bar access road near mile

marker 19, the NPS truck mad e a U-tum.               During this maneuver, US PR

Schlesinger was , again able to see HUSTON in the driver's seat of the         PS truck.

USPR Schlesinger did not observe any other occupants in the        PS truck.

      13.      Following the U-turn , the pursuit went northbou nd on US93, and a

full y marked NPS law enforcement vehicle became the lead pursuit vehicle. (The

lead NPS vehicle was a marked NPS law enforcement vehicl e, and both its

emergency lights and siren were activated and operational. Other law enforcement

vehicles, including NPS rangers, were also involved in the pursuit and had their

lights and sirens on.) At thi s point, there were multip le law enfo rcement veh icles

in pursuit as the sto len NPS truck fl ed at speeds of abou t 90 to 95 miles per hour.

      14.      At mi le marker 4 on US93, the        PS truck made another U-turn,

traveling southbound, and it continued at a high rate of speed.        At or near mile

marker 15, the NPS truck passed multiple vehicles by usi ng th e ri ght shou ld er

emergency lane.

      15 .     As the pursui t approached the Temple Bar access road, the sto len NPS

truck made yet another U-rum . It th en trave led eastbound into the LM NRA in the

District of Arizona. NPS rangers continued in pursu it at a hi gh rate of speed along

                                           5
            Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 8 of 11




the Temple Bar access road until approximately mile marker 24. The NPS truck

then made a U-tum and headed back towa rd US93.

      16.     While the stolen NPS trnck was making the U-tum on Temple Bar

access road, USPR Cody Lloyd stopped his marked patrol vehicle in the eastbound

lane and exited his marked NPS vehicle with bis patrol rifle. As the NPS trnck

continued to make the U-turn, USPR Lloyd stayed behind hi s patrol vehicle.

USPR Lloyd yelled commands at HUSTON to "get out of the vehicle" and "stop

now," while pointing his rifle at the suspect. As the NPS truck completed the tum,

HUSTON revved the engine and drove toward USPR Lloyd at an estimated speed

of 35 miles per hour. This caused US PR Lloyd to retreat behind hi s      PS police

vehicle and into the culve1i to avoid being struck. USPR Lloyd stated he felt this

course of action was the best dec ision rather than attempting to stop the vehicle

using deadly force. During an interview with USPR Lloyd, he stated he believed

the suspect was intentionally attempting to ram hi s (Lloyd's) patro l vehicle. USPR

Lloyd said he was in fear of being severely injured in the collision.

      17.     After the stolen   PS trnck passed USPR Lloyd and additional law

enforcement units, it came upon USPR Sch lesinger and USPR J. Darling at mile

marker 21.      USPR Schles inger observed the        PS truck to be traveling at

approximately 85 miles per hour in a posted 45 mile per hour zone, and the truck

was swerving in both lanes of travel as it headed back toward US93.



                                          6
             Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 9 of 11




      18.      NPS rangers attempted to stop th e stolen NPS truck using approved

tire deflation devices , and they were successful in di sab lin g three of the truck 's

tires as it approached US93.

      19.      As the NPS truck exited Temp le Bar access road, it began traveling

northbound on US93.        NPS rangers observed portions of the vehicle's tires

separating from the wheel , as the vehicle began driving against traffic (i.e., mo ing

northbou nd in the southbound lane of travel). At a point prior to the termination of

the pursuit, an Arizona Department of Public Safety (AZ DPS) trooper fired at the

NPS truck in an attempt to stop the vehicl e. US93 is a heavily traveled road , and it

is a main thoroughfare between the Las Vegas metropo litan area and Interstate 40.

      20.      At approximately m ile marker 12 on US93, the stolen NPS truck left

the roadway and crashed. It came to rest approximately 50 yards down a slope. At

that point, the driver, later identified as Joshua David HUSTO , exited the vehicle

and ran into the desert. HUSTON was later apprehended by AZ DPS troopers and

NPS rangers in the District of Arizona.

      21.      After HUSTON was taken into custody, it was determined by a

records check that his Ohio driving privileges are suspended. It also appears that he

has a non-extraditable wanant out of Monroe County, Michigan for failure to

appear.

       22.     The NPS truck that HUSTON was driving was confirmed as the

vehicle that was stolen truck from the presence of PR.        HUSTON did not have

                                           7
             Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 10 of 11




pe1mission or authority to take and/or possess the truck. The va lue of the NPS

truck, including its contents, is believed to be we ll in excess of £1,000.00 (and

likely in excess of $30,000) . The truck sustained very severe damage as a result of

the crash.

          23.      Portions of the pursuit described above occurred in the LM RA in the

District of Arizona.        The LMNRA is an area wi thin the special maritime and

territorial jurisdiction of the United States.

          24.      USPR Cody Lloyd was       111   uniform and in a marked NPS law

enforcement vehicle when HUSTON drove at Lloyd in a threatening fashion.

USPR Lloyd was engaged in the performance of his official duti es when the

incident (i.e. , assault) above occurred .

          25 .     HUSTON was initially arrested by troopers from the AZ DPS on

October l 7, 2019 in Mohave County, Arizona, at about 13 36 hours. Custody of

HUSTON was later transferred to          PS personnel, who also ass isted in HUSTON's

arrest.

          //II/I/I//




                                              8
         Case 3:19-mj-04304-CDB Document 1 Filed 10/21/19 Page 11 of 11




                                  Conclusion

      26 .    Based on the infonnation set forth    111   this affidavit, your affiant

submits that there is probable cause to believe that Joshua David HUSTON

violated federal law.

      Pursuant to 28 U.S.C . § 1746(2), I declare that the fo regoing is true and
correct to the best of my knowled ge and belief.




Marshall C. Anderson, Special Agent,   PS          Execu ted on (Date)




_x___ Swom by Telephone


Date/Time: 10/18/2019@ 5:05 pm




Camille D. Bibles
United States Magistrate Judge




                                        9
